Exhibit 99.1 HARBREW IMPORTS LTD. CORP. Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm F-2 Financial Statements: Consolidated Balance Sheets as of December 31, 2008 and 2007 F-3 Consolidated Statements of Operations for the years ended December 31, 2008 and 2007 F-4 Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) for the years ended December 31, 2008 and 2007 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2008 and 2007 F-6 Notes to Consolidated Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Harbrew Imports Ltd. Corp. I have audited the accompanying consolidated balance sheets of Harbrew Imports Ltd.
